 


110 HR 455 IH: Protect the Troops and Bring Them Home Act of 2007
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 455 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Nadler (for himself and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for the protection of members of the United States Armed Forces and for their withdrawal from Iraq by December 31, 2007. 
 
 
1.Short titleThis Act may be cited as the Protect the Troops and Bring Them Home Act of 2007.  
2.Withdrawal of United States Armed Forces from Iraq 
(a)Limitations on use of funds 
(1)Use of funds for safe and orderly withdrawalFunds appropriated or otherwise made available to the Department of Defense under any provision of law may be obligated or expended within the Republic of Iraq only for the purpose of providing for— 
(A)the continued protection of members of the Armed Forces who are in Iraq pending their withdrawal pursuant to the schedule required by subparagraph (B); and 
(B)the safe and orderly withdrawal of the United States Armed Forces from Iraq pursuant to a schedule that provides for commencement of the withdrawal not later than 30 days after the date of the enactment of this Act and completion of the withdrawal not later than December 31, 2007. 
(2)No interruption of withdrawalFunds appropriated or otherwise made available to the Department of Defense under any provision of law may not be obligated or expended to increase the number of members of the Armed Forces serving in Iraq at any time. 
(b)Continued provision of certain assistance to IraqSubsection (a) shall not apply to the obligation or expenditure of funds to ensure the security of Iraq and its transition to democratic rule by— 
(1)carrying out consultations with the Government of Iraq, other foreign governments, the North Atlantic Treaty Organization, the United Nations, and other international organizations;  
(2)providing financial assistance or equipment to Iraqi security forces and international forces in Iraq; or 
(3)providing economic or reconstruction assistance. 
(c)Rule of construction regarding other federal agency assistanceNothing in this section shall be construed to prohibit or otherwise restrict the use of funds available to any department or agency of the United States to carry out social and economic reconstruction activities in Iraq. 
(d)DefinitionIn this section, the term Armed Forces has the meaning given the term in section 101(a)(4) of title 10, United States Code. 
 
